Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group I, claims 1-24 in the reply filed on 11/23/2020 is acknowledged. Claims 25-28 are withdrawn from further consideration as being drawn to a non-elected invention.

Continuity Information
This application is a continuation of and claims the benefit of U.S. Application No. 16/035,679 filed on July 15, 2018 (now U.S. Patent No. 10,442,501), which application claims the priority benefit of U.S. Provisional Patent Application No. 62/532,994 filed on July 15, 2017.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edward B. Garner III (Reg. No. 76,742) on 02/26/2021.
Please amend the claims as follows:

 (examiner amendment) A system for determining activity on and around a marine vehicle comprising:
a processor,
at least one sensor operably connected to said processor,
wherein said at least one sensor detects environmental conditions and transmits environmental data to said processor,
an anchor node operably connected to said processor and a peripheral device, 
wherein said anchor node has a known position on said marine vehicle,
wherein said anchor node transmits a peripheral location to said processor,
wherein said peripheral device transmits a location signal to said anchor node and said processor,
a power supply,
a non-transitory computer-readable medium coupled to said processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations comprising:  
receiving said environmental data transmitted by said at least one sensor,
receiving said location signal transmitted by said peripheral device,
receiving said peripheral location from said anchor node,
determining a normal environmental state based on said environmental data, known position, peripheral location, and location signal, and
determining a changed environmental state based on and at least one of said environmental data and location signal
 (original) The system of claim 1, wherein said processor continuously checks for said changed environmental state.
(original) The system of claim 1, wherein said processor intermittently checks for said changed environmental state. 
(original) The system of claim 1, further comprising a communication device operably connected to said processor.
(original) The system of claim 4, further comprising additional instructions stored on said non-transitory computer-readable medium, which, when executed by said processor, cause said processor to perform additional operations comprising:
scanning for an identifying address, and
saving said identifying address when discovered.
(examiner amendment) The system of claim 5, further comprising said additional instructions stored on said non-transitory computer-readable medium, which, when executed by said processor, cause said processor to perform said additional operations comprising:
determining whether said identifying address matches a known computing device of a user, and
disabling said normal environmental state if said identifying address matches said known computing device.
(original) The system of claim 4, further comprising additional instructions stored on said non-transitory computer-readable medium, which, when executed by said processor, cause said processor to perform additional operations comprising:
outputting a computer-readable signal via said communication device when it is determined that said changed environmental state has occurred.
(original) The system of claim 1, further comprising a plurality of normal environmental states, 
wherein said normal environmental state is one of said plurality of normal environmental states.
(original) The system of claim 8, wherein said plurality of normal environmental states is stored on a database.
(original) The system of claim 1, wherein said at least one sensor detects more than one type of said environmental data.
(original) The system of claim 1, wherein said at least one sensor comprises at least one of a pressure sensor, accelerometer, gyroscope, microphone, turbidity sensor, thermometer, humidity sensor, passive infrared sensor, light sensor, lightning sensor, vibration sensor, ultrasonic sensor, electronics sensor, engine monitor, microwave sensor, radar, wind transducer, compass, depth transducer, speed transducer, area reflective sensor, global positioning system, and camera.
(original) The system of claim 1, further comprising a computing device operably connected to said processor,
wherein said computing device is programmed to receive information from said processor and send information to said processor.
(original) The system of claim 12, further comprising:
an input/output device operably connected to said processor and said computing device, 
a plurality of input/output device functions stored on said non-transitory computer-readable medium, which, when executed by said processor, cause said input/output device to perform an action,
additional instructions stored on said non-transitory computer-readable medium, which, when executed by said processor, cause said processor to perform additional operations comprising:
receiving said input/output device function selected by said user, and
executing said input/output device function to cause said input/output device to perform an action.
(original) The system of claim 13, wherein said input/output device comprises at least one of a camera, audio device, light source, and kill switch.
(cancelled)
(examiner amendment) A system for determining activity on and around a marine vehicle comprising:
a processor,
an anchor node operably connected to said processor and a peripheral device, 
wherein said anchor node has a known position on said marine vehicle,
wherein said anchor node transmits a peripheral location to said processor,

wherein said peripheral device transmits a location signal to said anchor node and said processor,
a communication device operably connected to said processor,
wherein said communication device scans for an identifying address of a computing device, 
a power supply,
a computer-readable medium coupled to said processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations comprising: 
receiving said location signal transmitted by said peripheral device,
receiving said peripheral location from said anchor node,
determining a normal environmental state based on said known position, peripheral location, and location signal, 
receiving said identifying address from said communication device,
determining whether said identifying address of said computing device matches a known computing device of a user,
disabling said normal environmental state if said identifying address matches said known computing device, and
determining a changed environmental state based on said location signal and normal environmental state.
(cancelled) 
(examiner amendment) The system of claim 16 

saving said identifying address when discovered.
(cancelled) 
(examiner amendment) The system of claim 16 
outputting a computer-readable signal via said communication device when it is determined that said changed environmental state has occurred.
(original) The system of claim 16, further comprising a plurality of normal environmental states,
wherein said normal environmental state is one of said plurality of normal environmental states.
(original) The system of claim 16, further comprising a computing device operably connected to said processor,
wherein said computing device is programmed to receive information from said processor and send information to said processor.
(original) The system of claim 22, further comprising:
an input/output device operably connected to said processor and said computing device, 
a plurality of input/output device functions stored on said non-transitory computer-readable medium, which, when executed by said processor, cause said input/output device to perform an action,
additional instructions stored on said non-transitory computer-readable medium, which, when executed by said processor, cause said processor to perform additional operations comprising:
receiving said input/output device function selected by said user, and
executing said input/output device function to cause said input/output device to perform an action.
(original) The system of claim 23, wherein said input/output device comprises at least one of a camera, audio device, light source, and kill switch.
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 

Reasons for Allowance
Claims 1-14, 16, 18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the combination of limitations presented in the claimed invention. Specifically the prior art does not disclose a system for determining activity on and around a marine vehicle by determining, inter alia, a normal environmental state based on environmental data transmitted by at least one sensor, known position of an anchor node on said marine vehicle, a peripheral device location received from said anchor node, and location signal received from the peripheral device, and determining a changed environmental state based on said normal environmental state and at least one of said environmental data and location signal (as mentioned in independent claim 1) and determining a normal environmental state based on said known position, peripheral location, and location signal, receiving an identifying address from a communication device, determining whether said identifying address of said computing device matches a known computing device of a user, disabling said normal environmental state if said identifying address matches said known computing device, and determining a changed environmental state based on said location signal and normal environmental state (as mentioned in independent claim 16).
The closest prior art of Otulic (U.S 2016/0180721 A1) discloses a system for tracking and remote control of a personal recreational vehicle, wherein a microcontroller receives inputs from at least two sensors, and determines whether a change in environmental conditions in which the personal vehicle is operating has occurred, while the prior art of Pandharipande et al. (U.S 2016/0327629 A1) discloses an indoor positioning system for determining the location of a wireless device, however, the combined prior art fail to disclose, teach, or fairly suggest, the combinations of limitations presented in the claimed invention recited in independent claims 1 and 16. Moreover, modifying the prior art to achieve the claimed limitations can only be achieved by hindsight.
Dependent claims 2-14, 18, and 20-24 are allowable due to their dependence on allowable independent claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov